            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONIO JOHNSON,         :
    Petitioner           :
                         :                       No. 1:19-cv-2183
   v.                    :
                         :                       (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent            :

                                 ORDER

     AND NOW, on this 27th day of January 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for
           lack of jurisdiction; and

     2.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.

                                           s/Sylvia H. Rambo
                                           Sylvia H. Rambo
                                           United States District Judge
